     Case 8-20-71877-reg         Doc 132    Filed 11/10/20    Entered 11/10/20 15:43:45




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


 In re:                                           Chapter 7

 DIAMOND FINANCE CO., INC.                        Case No. 8-20-71877 (REG)

                                Debtor.



  ORDER (A) GRANTING MOTION OF THE CHAPTER 7 TRUSTEE SEEKING AN
 ORDER OF CONTEMPT AND SANCTIONS AGAINST MARCOS BENZAQUEN; (B)
     APPROVING FORM OF NOTICE; (C) APPROVING FORM OF ORDER
  COMPELLING ARREST AND DETENTION; AND (D) SCHEDULING A STATUS
                          CONFERENCE

          Upon the motion dated October 20, 2020 [Dkt. No. 127] (the “Motion”) of Marc A.

Pergament, as Chapter 7 trustee (the “Trustee”) of Diamond Finance Co., Inc., for entry of an

order under section 105(a) of title 11 of the United States Code (the “Bankruptcy Code”) and

Rules 9016 and 9020 of the Federal Rules of Bankruptcy Procedure holding Marcos J.

Benzaquen (“Benzaquen”), having a place of business of Diamond Cars R Us in at 707

Hempstead Turnpike Franklin Square, New York 11010, in contempt thereof, imposing

sanctions, and compelling Benzaquen to comply with the Trustee’s subpoena, issued pursuant to

the Court’s June 12, 2020 Order directing the production of documents and oral examination of

Benzaquen; and the Court having jurisdiction to consider the Motion and the relief requested

therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief

requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being

proper pursuant to 28 U.S.C. §§ 1408 and 1409; and there being due and sufficient notice of both

the Motion and the Mail Subpoena; upon the arguments and representations of counsel at the

hearing on the Motion conducted on November 9, 2020; and after due deliberation and sufficient

cause appearing therefor and based on the foregoing; it is hereby
     Case 8-20-71877-reg            Doc 132   Filed 11/10/20      Entered 11/10/20 15:43:45




          ORDERED, that the Motion is GRANTED on the terms set forth herein; and it is further

          ORDERED, that Benzaquen is hereby held in contempt for his failure to comply with

the Mail Subpoena (as defined in the Motion); and it is further

          ORDERED, that Marcos Benzaquen is hereby sanctioned in the amount of $500.00 per

day, accruing from the date of this Order and until he fully complies with the Mail Subpoena;

and it is further

          ORDERED, that within one (1) business day of the date of this Order, Olshan Frome

Wolosky LLP (“Olshan”) as Special Counsel to the Trustee is hereby directed to: (i) execute and

upload to the Docket in this Case an executed letter to Benzaquen substantially in the form of

Schedule 1 hereto advising him of the relief granted herein; and (ii) send the letter by email,

regular mail and Federal Express to Benzaquen at the addresses set forth in the letter; and it is

further

          ORDERED, that unless Benzaquen appears in this Case within seven (7) days of this

Order – with or without counsel – to offer an explanation for his refusal to comply with the Mail

Subpoena or respond to the Motion, this Court shall direct the United States Marshal Service to

detain Benzaquen into physical custody and cause him to be incarcerated in a federal facility

until he is released by the Court upon his compliance with the Mail Subpoena. Should

Benzaquen not timely comply then Olshan, upon the expiration of such 7-day period, shall

upload with the Clerk a proposed Order substantially in the form of Schedule 2 hereto directing

such detention; and it is further

          ORDERED, that this Order is without prejudice to the Trustee seeking further relief on

account of Benzaquen’s contempt, including but not limited to reimbursement of fees and costs,

and it is further
     Case 8-20-71877-reg        Doc 132      Filed 11/10/20    Entered 11/10/20 15:43:45




       ORDERED, that the parties shall appear for a telephonic status conference on December

7, 2020 at 9:30 a.m. Eastern Standard Time and parties are directed to register for such

conference via Court Solutions as further set forth at:

https://www.nyeb.uscourts.gov/sites/nyeb/files/Court-solutions-registration-instructions.pdf.




                                                              ____________________________
 Dated: Central Islip, New York                                    Robert E. Grossman
        November 10, 2020                                     United States Bankruptcy Judge
